United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3490
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Shane Denny

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                               Submitted: May 2, 2016
                                Filed: May 5, 2016
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

       Shane Denny was found incompetent under 18 U.S.C. § 4241(d) to stand trial
on federal charges involving violent conduct and was then civilly committed
following proceedings held under 18 U.S.C. § 4246 ( providing for the hospitalization
of a person found to be suffering from a mental disease or defect such that his release
would be dangerous). Denny appeals from the commitment order entered by the
District Court,1 challenging the sufficiency of the evidence.

       After reviewing the record, we see no clear error. See United States v.
Williams, 299 F.3d 673, 676 (8th Cir. 2002) (setting forth the standard of review and
noting that a finding is clearly erroneous only if the reviewing court is left with
definite and firm conviction that a mistake has been made); United States v. LeClair,
338 F.3d 882, 885 (8th Cir.) (noting that factors suggesting dangerousness include
a history of prior assault; substance abuse; “extreme paranoia and grandiose
delusions; . . . little insight into [one’s] mental illness and need for treatment; no
assurance of compliance with treatment outside a structured setting; potential access
to weapons; and lack of external environmental controls on release”), cert. denied,
540 U.S. 1025 (2003). In particular, the District Court’s order is supported by
Denny’s demonstrated lack of insight into his major mental illness; his history of
deterioration when noncompliant with treatment; his paranoid beliefs and continuing
symptoms, even while compliant with treatment; and his history of violent behavior.
We therefore affirm the judgment of the District Court, and we grant counsel’s
motion to withdraw.
                          ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-